Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein forming the plurality of extrinsic base layers comprises epitaxially growing the plurality of extrinsic base layers from the patterned second doped semiconductor layer in each pillar of the plurality of pillars” was not considered to be obvious.
The limitations of claim 14 including “a plurality of extrinsic base layers extending from the second doped semiconductor layers” “a plurality of hanging spacers on lateral sides of at least the third doped semiconductor layer of each of the plurality of stacked structures” was not considered to be obvious.
The limitations of claim 21 including “a plurality of epitaxially-grown extrinsic base layers extending from the second doped semiconductor layers” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818